Examiner's Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance.
The prior arts of record do not teach or fairly suggest, alone or in combination, the specific limitation of an ultrasound probe or a method of calibrating an ultrasound probe comprising systematically varying a bias voltage of an array of capacitive micromachined ultrasound transducer (CMUT) cells of the ultrasound probe to a plurality of voltages associated with a collapse mode of the array of CMUT cells; each cell of the array of CMUT cells comprising a substrate carrying a first electrode of an electrode arrangement wherein the substrate being at least partially spatially separated from a flexible membrane including a second electrode of the electrode arrangement by a gap; a configurable area of the flexible membrane is collapsed onto the substrate in the collapse mode; an acoustic window over the array of CMUT cells; a data storage element accessible to an external control module in communication with the ultrasound probe; for each respective voltage of the plurality of voltages, determining a composite resonance spectrum of the ultrasound probe resulting from operation of the array of CMUT cells at the respective voltage; the composite resonance spectrum including a first order resonance frequency of the acoustic window; a resonance spectrum of the array of CMUT cells such that the resonance spectrum and the first order resonance frequency at least partially overlap; determining a selected bias voltage from among the plurality of voltages based on the composite resonance spectrum; storing the selected bias voltage in the data storage element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861